Citation Nr: 1521180	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1971.  He had an additional unverified period of service.  He died in January 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2010 and March 2012, the appellant testified before the undersigned Veterans Law Judge.  Hearing transcripts are of record.

In May 2012, the Board awarded service connection for schizophrenia for accrued benefit purposes.  The claim for service connection for the cause of the Veteran's death was remanded for additional development and re-adjudication in light of the newly recognized service-connected disability.  Following completion of the development directed in that remand, the Board denied the claim in a May 2013 decision.  

In May 2014, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision in which it affirmed the Board decision in part, vacated the decision in part, and remanded the vacated matter to the Board for further action.  The Court affirmed the Board's decision insofar as it found that the Veteran's fatal pancreatic cancer had not been caused or aggravated by his service-connected diabetes mellitus.  The bases for the vacatur and remand included the Board's failure to provide adequate reasons and bases for its finding that the Veteran's fatal pancreatic cancer was not caused or worsened by alcohol abuse that may have stemmed from his service-connected schizophrenia, particularly in light of the 70 percent disability rating assigned by the RO for schizophrenia for accrued benefits purposes.   


FINDINGS OF FACT

1.  The Veteran died in January 2009 due to metastatic pancreatic cancer.

2.  The Veteran's development of pancreatic cancer was not attributable to any service-connected disability or in-service event.


CONCLUSION OF LAW

The criteria for the award of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that all notification action needed to make a decision has been accomplished.  Through a February 2009 notice letter, the RO notified the appellant of the information and evidence needed to substantiate a claim of service connection for the cause of the Veteran's death.  In May 2012, the appellant was notified about how VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  She had an opportunity to present additional evidence in light of this notice prior to subsequent adjudication by the AOJ in October 2012.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board also finds that the February 2009 notice letter substantially satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The February 2009 letter informed her that VA was responsible for obtaining records from any Federal agency and would make reasonable efforts to obtain evidence from non-Federal custodians.  She was invited to submit any evidence in her possession.  A remand for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist.  The pertinent VA treatment records have been obtained and associated with the claims file.  A January 2008 private medical opinion is of record.  VA medical opinions addressing all pertinent theories of entitlement were obtained in November 2011 and June 2012.   Additionally, a VHA expert opinion was obtained in January 2015, specifically addressing the appellant's contentions regarding the etiology of the Veteran's substance abuse.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In November 2012, the appellant asserted that the June 2012 medical opinion was inadequate.  Specifically, it was argued that the reviewer questioned the Veteran's veracity and failed to consider whether schizophrenia caused the Veteran's substance abuse problems.  Review of the June 2012 medical opinion shows, however, that the examiner reviewed the claims file and carefully considered the pertinent evidence.  His opinion is plausible and consistent with the record, including his reasons for questioning the Veteran's veracity.  The representative also argues that the medical opinion is inadequate because the reviewer failed to examine the relationship between additional psychiatric diagnoses and alcohol abuse and did not answer the questions regarding the relationship between alcohol abuse, pancreatitis, and pancreatic cancer.  As noted in the Introduction, however, the Board had determined that service connection is warranted only for schizophrenia.  Service connection has been denied for posttraumatic stress disorder (PTSD), depression, and anxiety.  Hence, the examiner's failure to consider non-service-related diagnoses is inconsequential.  The overwhelming medical evidence indicates that pancreatitis was related to alcohol abuse.  (See VA treatment records from March to July 2008 referencing alcohol induced pancreatitis).  The examiner determined that the schizophrenia symptoms were minimal and not related to alcohol consumption.  Thus, his omission of an opinion on whether alcohol-induced pancreatitis caused pancreatic cancer is inconsequential.  For these reasons, the Board finds the objections to the June 2012 VA medical opinion to be without merit.  See id.

The Veteran's service treatment records are not available.  As discussed below, significant efforts were made to locate the records without success.  (When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).)

As discussed in the May 2011 remand, the AOJ issued a formal finding on the unavailability of the Veteran's service treatment records in January 2010.  The Board indicated, however, that the record did not contain a response to a records request from the United States Army Enlisted Records & Evaluation Center (USAEREC) at Fort Benjamin Harrison, Indiana.  The Board instructed that on remand, the AOJ was to contact the USAEREC in an attempt to secure the Veteran's complete service treatment records. A July 2011 report of contact shows that the US Army Human Resources Command (HRC) was contacted and verified that USAEREC had merged with HRC.  The HRC representative was asked to search for service treatment records pertaining to the Veteran, but responded that no such records existed at that location due to the fact that they were transferred to the National Personnel Records Center (NPRC) following the Veteran's period of active service.  Also as discussed in the May 2011 remand, the NPRC had previously responded to a records request, stating that the Veteran's medical records were not on file and noting that the only medical document on file was the RAD (release from active duty) examination.  In response to an April 2003 electronic request for the Veteran's entire personnel file, the NPRC indicated that it had conducted an extensive and thorough search of its records, but was unable to locate the identified records.  The NPRC concluded that the requested records either did not exist, that the NPRC did not have them, or that further efforts to locate them at NPRC would be futile.

Also as part of its May 2011 remand, the Board instructed the AOJ to attempt to verify the Veteran's dates of service for his period of service beginning with re-enlistment on July 5, 1971, stating that the record raised a question as to the Veteran's service dates.  On remand, the AOJ contacted the NPRC, which responded by stating that records show that the Veteran re-enlisted on July 5, 1971, but that the records for that period of service were not on file.  The NPRC stated that it could only verify the Veteran's first period of service.

The May 2012 remand instructed the AOJ to obtain a VA psychiatric opinion on whether service-connected schizophrenia exacerbated the Veteran's alcohol abuse, whether alcohol abuse caused or made worse pancreatitis, and whether pancreatitis caused or exacerbated pancreatic cancer.  A medical opinion was obtained in June 2012; however, the examiner did not address the relationship between pancreatitis and alcohol abuse or pancreatitis and pancreatic cancer.  Given the overwhelming medical evidence indicating the Veteran had alcohol induced pancreatitis, a relationship between pancreatitis and alcohol abuse is recognized, and the Board finds that the omission on this issue is thus immaterial.  The June 2012 VA examiner also did not consider whether pancreatitis caused or aggravated pancreatic cancer.  However, because the Board herein finds that the Veteran's service-connected schizophrenia is unrelated to alcohol abuse, the question becomes moot.  For these reasons, the Board concludes that the June 2012 VA medical opinion substantially complies with the May 2012 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (remand instructions require substantial compliance as opposed to strict compliance).  

In this case, the Board finds that the actions undertaken by the AOJ satisfy the terms of the Board's May 2011 and 2012 remands.  See id.; Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, based on the development undertaken and the negative responses received regarding the availability of the Veteran's service treatment records, the Board is satisfied that "further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103(b)(3) (West 2014).  

Finally, following the Court's May 2014 Memorandum Decision, the Board sought a VHA expert medical opinion to obtain further clarity regarding the appellant's claim; this opinion was received in January 2015.  The appellant was given opportunity to respond, which she did in April 2015.

Accordingly, the Board finds that all available evidence pertaining to the appellant's claim has been obtained.

II.  Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by active military service if manifested to a compensable degree within a year of separation from qualifying service.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For claims filed after October 31, 1990, direct service connection cannot be granted for disabilities resulting from abuse of alcohol or drugs.  See 38 U.S.C.A. § 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31,263 (Feb. 10, 1998).

There is an exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id. at 1376.  However, the Federal Circuit further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit explained that veterans may recover only if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The Federal Circuit has further held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board "cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions, such as the etiology of cancer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As noted above, the Veteran's service treatment records are not available.  Nevertheless, the appellant does not contend that the Veteran had pancreatic cancer in service or shortly thereafter, as the record clearly shows it developed many years after service.  

Relevant evidence of record consists of post-service treatment from VA treatment providers, as well as multiple VA examinations and opinions and an opinion from a private provider dated in January 2008.  In addition, the appellant has submitted multiple statements in support of her claim and testified before the undersigned Veterans Law Judge.  Review of the record reflects that the Veteran first underwent VA psychiatric examination in June 1995.  At that time, he reported an intermittent employment history and recent inpatient psychiatric treatment.  He related a fear of rodents due to his military experience.  Mental status examination showed him to be alert, oriented, and cooperative.  He had a full affect, normal speech, and neutral mood.  His thought process was logical and coherent without evidence of psychosis.  The examiner gave a diagnosis of alcohol abuse, history of polysubstance abuse, and "post-traumatic stress disorder traits."  The examiner specifically found, however, that he did "not meet full criteria" for a PTSD diagnosis.

Review of VA treatment records from January 1995 reflect that the Veteran received inpatient psychiatric treatment at that time, when he complained about depression, nervousness, and sleep disturbance.  He acknowledged excessive alcohol use, in addition to cannabis and cocaine use.  Behavioral observations showed a depressed and anxious mood.  Thought pattern was intact, and no hallucinations or delusions were identified.  For diagnosis, the examiner listed rule-out PTSD and major depression and noted alcohol and cocaine dependence.  The Veteran had another period of inpatient treatment for alcohol and cocaine dependence in April 1997.  His chief complaint at that time was depressive episodes.  He acknowledged continued excessive alcohol consumption, in addition to cocaine and cannabis abuse.  Mental status examination showed a subdued and dysphoric mood, but psychosis was not found.  The examiner continued the assessment of alcohol and cocaine dependence.  VA treatment records from July 2004 to January 2006 show that the Veteran regularly visited the primary care clinic.  In these records, polysubstance dependence, cocaine dependence, alcohol dependence, and dysthymic disorder are listed as active problems.  

The Veteran underwent a private psychological assessment in January 2008.  Mental status showed the Veteran to present with an appropriate appearance, manner, and speech, with short-term memory loss and a depressed affect.  Motor activity was normal.  He described audio hallucinations since the early 1980s, in the form of voices encouraging him to commit suicide, and stated that he had seen psychiatrists since service.  He described in-service stressors and social and occupational difficulties following service and reported using alcohol and drugs to self-medicate.  He was unable to complete the entire interview.  However, from the portion of the interview in which the Veteran did participate, the examiners noted symptoms of anxiety, depression, sleep disturbances, memory loss, suicidal ideation, and substance abuse.  The Beck Depression Inventory score suggested severe depression, and he had high scores for PTSD on two clinical tests.  The examiners stated that it was not clear that the Veteran's mental health problems were related to in-service stressors or whether psychotic symptoms pre-existed service, but that they believed it more likely that the psychotic symptoms pre-existed service.  The examiners opined that the Veteran's psychotic symptoms appeared to have been an important factor in his service difficulties and concluded that the Veteran had chronic and persistent schizophrenia, which was exacerbated by service.  They further stated that they believed the Veteran's emotional instability led to the development of PTSD and that his anxiety symptoms contributed to his substance abuse disorders.  The examiners explained how the Veteran met each PTSD criterion and concluded by assigning diagnoses of "schizophrenia, paranoia type, chronic mild"; "PTSD chronic, secondary to combat stressors"; "major depression severe with psychotic features"; and "alcohol dependence, chronic."

VA treatment records from March 2008 show that the Veteran underwent testing that revealed benign-appearing biliary stricture in the bile duct, which was treated with stent placement, and ethanol-induced chronic pancreatitis.  The Veteran visited the emergency room in April 2008 due to abdominal pain associated with the stent placement.  At that time, his treatment provider advised complete cessation of alcohol to prevent pancreatitis.  VA treatment records from June 2008 show that the Veteran was diagnosed with pancreatic cancer, which was confirmed on biopsy.  The Veteran died in January 2009.  On his death certificate, the immediate cause of death was metastatic pancreatic cancer.  No contributing causes were given.

A VA psychiatric opinion was obtained in November 2011.  At that time, the examiner reviewed the claims folder and noted the pertinent psychiatric treatment history.  He declined to diagnose PTSD, stating that the Veteran's reported stressor of rodent phobia did not meet criterion A of a life-threatening stressor.  The examiner further noted that the January 2008 private assessment was the only time the Veteran had been diagnosed with either PTSD or schizophrenia.  However, the VA examiner concluded that there was no prior evidence of psychotic symptoms to support such diagnoses.  He stated, rather, that the inconsistencies in symptoms reported at the January 2008 evaluation with the prior evidence raised credibility issues.  He observed that a validity score for the quantitative assessment given in January 2008 was not listed.  For these reasons, he concluded that the Veteran's clinical treatment records, which documented severe substance abuse problems and mood problems but no psychosis, were more probative than the January 2008 private evaluation.  

In June 2012, the VA examiner who had provided the November 2011 opinion provided another medical opinion.  The examiner re-reviewed the claims folder and recited the pertinent clinical evidence.  He opined that it was less likely than not that the Veteran's alcohol abuse was caused or chronically made worse by service-connected schizophrenia.  In so finding, the examiner again pointed out that the only record of a schizophrenia diagnosis was at the January 2008 private medical evaluation.  He noted that there was "no significant clinical evidence" that the Veteran was otherwise treated for schizophrenia.  To the contrary, the examiner noted, the Veteran had on numerous occasions denied having psychotic-type symptoms.  The reviewer stated that the symptoms of schizophrenia were not subtle, but rather obvious, and would have been recognized upon instances of treatment for substance abuse.  The fact that no such symptoms were recorded in the Veteran's voluminous medical records, the examiner concluded, led to his finding that "there is no documented connection between alcohol use or abuse ... to symptoms of schizophrenia."

In April 2013, a private physician submitted a medical opinion.  She reviewed the claims folder and recited the pertinent medical history and stated that the exact cause of pancreatic cancer was unknown, but smoking and age were major risk factors, among others.  She noted that the Veteran had alcohol abuse problems and was diagnosed with alcohol-induced pancreatitis, which is a risk factor for pancreatic cancer.  She also noted that clinical studies have revealed a high degree of overlap between schizophrenia and addictive disorders.  She stated that there was "often a cyclical causative relationship with chronic substance abuse and mood symptoms."  Thus, the physician concluded, it was more likely than not that the Veteran's alcohol dependence was exacerbated by schizophrenia.  

The Board sought a VHA expert medical opinion in December 2014 to provide further clarity on the question of whether the Veteran's service-connected schizophrenia caused or aggravated the alcohol abuse that led to his fatal pancreatic cancer.  In that opinion, provided in January 2015, the examiner responded in the negative, finding explicitly that "the Veteran's alcohol abuse disorder was neither caused by nor aggravated by his service-connected schizophrenia."  In so finding, the physician stated that she had thoroughly reviewed the Veteran's extensive medical records but "did not see any evidence at all that a diagnosis of schizophrenia was ever given by any provider," with the lone exception of a mention of visual hallucinations in 2007.  The examiner noted that a single complaint of hallucinations was insufficient to warrant assigning a diagnosis of schizophrenia and opined that it was more likely that any reported hallucinations were due to the Veteran's alcohol abuse or withdrawal.  The examiner challenged the findings of the January 2008 private physicians, pointing out that the Veteran's statements were "very vague and non-specific about symptoms" and that the physicians should have clarified before assigning a schizophrenia diagnosis.  The examiner agreed with the June 2012 VA examiner's findings that the Veteran's extensive treatment history did not support a diagnosis of schizophrenia and that his alcohol abuse was not etiologically related to or aggravated by his service-connected schizophrenia.

The appellant has submitted multiple statements and testified on two occasions before the undersigned Veterans Law Judge.  In March 2009, the appellant reported that she had observed the Veteran's psychiatric symptoms including depression, flashbacks, phobias, and sleep disturbances.  She acknowledged the Veteran smoked and drank heavily.  She often worried about his behavioral problems and substance abuse issues.  In her June 2009 notice of disagreement, the appellant stated that she believed the Veteran's mental condition contributed to pancreatic cancer.  In October 2010, the appellant submitted a medical article on PTSD and Substance Use Disorders.  It noted a significantly increased incidence of substance use, abuse, and dependency among Veterans with PTSD.  At her October 2010 hearing before the undersigned Veterans Law Judge, the appellant reported that the Veteran used tobacco and drank heavily throughout their relationship.  She contended that the substance abuse that brought about his fatal pancreatic cancer developed due to his service-related psychiatric problems.  She made similar contentions in her March 2012 hearing.  In November 2012 and April 2015, the appellant's representative submitted statements summarizing the appellant's contentions, reiterating her belief that the Veteran's psychiatric problems led to chronic substance abuse and that the Veteran had made poor lifestyle decisions of smoking and not exercising due to his psychiatric problems.  The April 2015 submission also contained medical journal articles concerning the relationship, generally, between schizophrenia and substance abuse, including alcohol use and smoking.

As discussed above, the Veteran's service treatment records are not available and are presumed lost.  Extensive efforts were made by VA to obtain these records, with no success.  The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Veteran had the following service-connected disabilities:  schizophrenia, rated as 70 percent disabling; right coronary artery stenosis, rated as 60 percent disabling; diabetes mellitus, rated as 20 percent disabling; and peripheral neuropathy of left and right lower extremities, each rated as 10 percent disabling.  He died in January 2009.  On his death certificate, the immediate cause of death was metastatic pancreatic cancer.  No other causes were noted.

The record includes several competent medical opinions on the etiological relationship between specific service-connected disabilities and pancreatic cancer.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In cases of conflicting medical opinions, the Board must analyze the credibility and probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).

Here, the appellant contends that the Veteran's service-connected schizophrenia materially or substantially contributed to his development of pancreatic cancer by increasing his propensity to abuse alcohol, which in turn led to pancreatitis.  VA treatment records since March 2008 include multiple assessments of alcohol-induced pancreatitis with subsequent development of metastatic pancreatic cancer.  Prior VA treatment records document a long-standing history of alcohol abuse.  Overall, the evidence shows that the Veteran's development of pancreatitis was likely related to his extensive history of alcohol abuse.

In addition to schizophrenia, the Veteran had been diagnosed with additional psychiatric disorders of depression, anxiety, and PTSD.  The Board considered these additional psychiatric disorders in May 2012 and found that they were not related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Board must consider whether schizophrenia alone caused or aggravated the Veteran's alcohol abuse to the extent where it would have materially or substantially contributed to his development of pancreatitis, which is a risk factor for pancreatic cancer.  Allen, 237 F.3d at 1376; 38 C.F.R. § 3.312.  In instances where the evidence is indistinguishable regarding the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

At the outset, the Board notes that the June 2012 VA examiner opined that the Veteran's chronic alcohol abuse was not likely caused by or chronically worsened by schizophrenia.  In so finding, the examiner pointed out that the clinical records did not document significant schizophrenia symptoms, explaining that such symptoms are highly recognizable and if present, would have been reported during clinical treatment.  The Board notes in that connection that the Veteran sought psychiatric attention for substance abuse on multiple occasions; it would thus be expected that psychosis or other schizophrenia symptoms would be recorded in clinical records.  However, review of records of the Veteran's ongoing treatment with VA providers from 1995 until his death shows that the records do not contain any complaints or findings for schizophrenia or psychotic symptoms, based upon both clinical observation and direct query.  (See VA treatment records from January 1995, April 1997, July 2004 to January 2006, and March to September 2008).  Hence, the June 2012 examiner's explanation that the Veteran did not display significant schizophrenia symptoms is consistent with the record.  That the Veteran had minimal symptoms due to schizophrenia is consistent with the fact that his treating VA clinicians all declined to provide a schizophrenia diagnosis.  The June 2012 examiner noted that schizophrenia symptoms are readily distinguishable from mood or substance abuse disorders.  However, he did not suggest that the Veteran's non-service connected mood disorders were in any way related to his service-connected schizophrenia.  Mittleider, 11 Vet. App. 181, 182.  For these reasons, the Board considers the June 2012 medical opinion to be probative and weigh against the claim.  Nieves-Rodriguez, 22 Vet. App. at 304; Barr, 21 Vet. App. 303.

The Board further observes that, in November 2011, the same VA psychiatric examiner questioned the Veteran's veracity in reporting symptoms at his January 2008 private evaluation.  The Veteran's reports were then used by the private clinicians to render diagnoses of both PTSD and schizophrenia.  The basis for the VA examiner's low credibility assessment was the Veteran's inconsistency with reports and findings from prior clinical records, as discussed above.  Hence, the November 2011 examiner's assessment that the Veteran was not likely credible is probative.  Caluza, 7 Vet. App. at 510-511; Buchanan, 451 F.3d at 1337.

The evidence of record supporting the appellant's claim consists of the private January 2008 and April 2013 evaluations.  In the January 2008 opinion, the examiners concluded that the Veteran's "severe anxiety-based" conditions, identified as schizophrenia and PTSD, contributed to his alcohol abuse.  Allen, 237 F.3d at 1376.  However, those examiner failed to discuss the absence of schizophrenia symptoms or diagnoses by treating clinicians in the Veteran's clinical records.  Further, the Board notes that the examiners themselves explicitly described the Veteran's schizophrenia symptoms as "mild" in their diagnosis.  (See private opinion from January 2008,  p. 11).  Similarly, the April 2013 private medical opinion also supports the claim.  In that opinion, the physician based her opinion on clinical evidence showing an increased incidence of substance abuse for schizophrenics.  Similar to the January 2008 examiners, she failed to discuss the absence of schizophrenia symptoms or diagnoses by any of the Veteran's treating clinicians in prior clinical records.  For these reasons, the Board finds the January 2008 and April 2013 opinions to be less persuasive with regard to the effect that the Veteran's service-connected schizophrenia had on alcohol abuse.  

The Board further acknowledges that the appellant's representative has submitted articles and argument suggesting that the Veteran's mood disturbance and smoking habit were related to his service-connected schizophrenia; however, generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  The information from the submitted articles here suggests that schizophrenia and substance abuse, including alcohol and cigarette use, may be etiologically linked.  However, the Board concludes that such information is less probative here, as the studies do not address the facts of the Veteran's case in particular.  The conclusions set forth in the articles thus do not negate the VA examiners' opinions, which were arrived at on the basis of the Veteran's entire record, including thorough review of his medical records, and the history and treatment of his psychiatric disorders.

In summary, the Board finds the June 2012 VA medical opinion, along with the January 2015 VHA medical expert opinion, to be the most persuasive evidence of record.  In so finding, the Board notes that the June 2012 VA opinion clearly addresses inconsistencies in the record, whereas the January 2008 and April 2013 medical opinions do not.  The June 2012 and January 2015 opinions are thus more plausible in light of the entire clinical record.  In so finding, the Board agrees with the VA medical experts that it is highly unlikely that numerous treating clinicians over a significant time period would completely fail to identify schizophrenia symptoms.  This strongly suggests that the Veteran's schizophrenia was mild and had no effect on his drinking problem.  (To be sure, the January 2008 private physicians themselves labeled the Veteran's diagnosis, in relevant part, as "schizophrenia, paranoid type, chronic, mild" (emphasis added)).  In other words, the complete absence of schizophrenia assessments in prior clinical records undermines the plausibility of the January 2008 and April 2013 assessments that the Veteran's schizophrenia was severe enough to cause the alcohol abuse.  

These findings are echoed by the January 2015 VHA medical expert, who stated that she "did not see any evidence at all that a diagnosis of schizophrenia was ever given by any provider" and challenged the findings of the January 2008 private physicians, pointing out that the Veteran's statements were "very vague and non-specific about symptoms" and that the physicians should have clarified before assigning a schizophrenia diagnosis.  The examiner concluded, as did the June 2012 VA examiner, that the Veteran's extensive treatment history did not support a diagnosis of schizophrenia and thus that his alcohol abuse had not been caused or worsened by his service-connected schizophrenia.  For these reasons, the Board assigns greater probative value to the conclusion articulated by the VA examiner and VHA medical expert that the Veteran's alcohol abuse was not caused or exacerbated by his service-connected schizophrenia.  Gabrielson, 7 Vet. App. 336; Nieves-Rodriguez, 22 Vet. App. at 304; Allen, 237 F.3d at 1376

In so finding, the Board acknowledges the May 2014 Memorandum Decision, in which the Court found that the Board did not adequately reconcile the 70 percent rating assigned by the RO for the Veteran's schizophrenia with the findings of the June 2012 VA examiner that the Veteran did not actually experience schizophrenia.  In addressing this finding, the Board notes, first, that the 70 percent disability rating was assigned for accrued benefits purposes.  As defined in both statute and regulation, accrued benefits are periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  Although an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  In practical terms, this means that adjudication of a claim of service connection for accrued benefits must be based on evidence in the file at date of death, without the addition or consideration of new evidence such as a VA examination or VHA expert opinion.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(d)(4); see also Hyatt v. Peake, 22 Vet. App. 211, 214 (2008) (noting that "the accrued benefits claim is explicitly limited to the evidence 'in the file' at the date of the veteran's death") (emphasis added), aff'd sub. nom Hyatt v. Shinseki, 566 F.3d 1364, 1370 (Fed. Cir. 2009).

In this case, the evidence of record at the time of the Veteran's death included primarily the January 2008 private psychiatric evaluation, in which the Veteran was diagnosed with schizophrenia and assigned a Global Assessment of Functioning score of 38.  That evaluation was the major source of information concerning the Veteran's symptomatology during the period between his filing a claim for service connection for schizophrenia and his death.  Thus, and without consideration of any evidence added to the record following the Veteran's death, the RO relied extensively on that report in assigning a disability rating for the Veteran's schizophrenia symptomatology for accrued benefits purposes.  In so doing, the RO acted properly; it relied only on the evidence of record at the time of the Veteran's death and not the evidence obtained thereafter.  

However, and contrary to the adjudication of an accrued-benefits claim, the Board in adjudicating the instant cause-of-death claim is free to consider both evidence of record at the time of the Veteran's death and evidence obtained thereafter.  As discussed at length above, the Board finds that the preponderance of the evidence of record in total, including evidence obtained both prior to and following the Veteran's death, does not support a finding that the Veteran actually experienced schizophrenia.  The Board has explained why, on balance, the totality of the evidence leads to the conclusion that the Veteran did not in fact have schizophrenia that contributed to his alcohol abuse.  Quite simply, the Board finds that the RO properly relied on the January 2008 private evaluation in rating the Veteran's schizophrenia for accrued benefits purposes, within the strictures set forth by law and regulation prohibiting it from considering evidence obtained after the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, weighing that evidence with the evidence of the June 2012 VA examination and the January 2015 VHA medical expert opinion-both obtained after the Veteran's death but validly considered in adjudication of a claim for service connection for cause of death-finds the January 2008 private opinion wanting, in light of the comprehensive discussions provided by both VA physicians in their findings that the Veteran did not, in fact, experience schizophrenia.  

In short, the RO properly relied only on the evidence available at the time of the Veteran's death-the January 2008 private medical opinion-in assigning a disability rating for schizophrenia for accrued benefits purposes.  However, in adjudicating the instant claim for service connection for the cause of the Veteran's death, the Board is not so constrained.  The Board has considered the January 2008 private evaluation and weighed it against the comprehensive and well-reasoned opinions of the June 2012 VA examiner and the January 2015 VHA medical expert.  As discussed above, the Board finds that the June 2012 and January 2015 reports are more probative than the January 2008 private opinion on the question of whether the Veteran actually experienced schizophrenia that caused or aggravated alcohol abuse.  Careful review of the evidence in its totality leads to a conclusion that the Veteran did not, in fact, have schizophrenia that caused or exacerbated the alcohol abuse that brought about his fatal pancreatic cancer.  Thus, service connection for the cause of the Veteran's death is not warranted.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the claimant, and the claim for service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


